Johnson, J.
(concurring) — I agree with the result of Justice Madsen’s majority opinion and with most of its analysis, but write separately to provide a more structured analytical framework to support the majority’s conclusions regarding the interplay between article IX and article I, section 11 of the Washington Constitution. I fully concur with Justice Madsen’s conclusion that article IX does not apply to universities. To the extent they suggest otherwise, Weiss v. Bruno3 and State Higher Education Assistance Authority v. Graham4 must be overruled.
A structured analysis also exposes the weaknesses permeating Justice Chambers’ dissent. These weaknesses flow from his assumption that article IX applies to this case (in conjunction with article I, section 11). By holding universities are not included in the constitutional definition of schools, Litchman v. Shannon, 90 Wash. 186, 155 P. 783 (1916), precludes Justice Chambers’ analysis.
In Litchman, we were faced with a challenge that article IX, by requiring public schools to be open to all children, *475prevented the University of Washington from charging tuition because tuition would prevent some children from attending the university. To analyze this issue, we looked at state constitutional and common law history and the text of the state constitution and its parallel provisions (particularly the definition of “schools” in article EX, section 2). These constitutional factors were compared to the history of the University of Washington and the legislation regarding the university. We held article EX, section 2, defines what the public school system includes: “ ‘common schools, and such high schools, normal schools, and technical schools as may hereafter be established.’ ” Litchman, 90 Wash. at 191 (quoting Const, art. EX, § 2). Looking at the state constitutional definition and the definition of “school” in Black’s Law Dictionary, we concluded the framers could have included universities in the definition of schools, but did not. It was within the Legislature’s discretion to determine whether entrance and tuition fees could be charged because universities were not schools under the constitution. Litchman, 90 Wash. at 192-93.
The foundation of Justice Chambers’ analysis linking article EX with article I, section 11 completely crumbles when this critical limitation on the reach of article EX is recognized. Article I, section 11 must be analyzed separately. Stripped from the unfounded approach advocated by Justice Chambers, a structured analysis shows Washington’s educational opportunity grant program (EOG program) does not violate article I, section 11.
In State v. Gunwall,5 we adopted a factored approach to apply in resolving questions of state constitutional interpretation. The Gunwall factors are: (1) the textual language of the state constitution; (2) the text of parallel provisions of the state constitution; (3) state constitutional and common law history; (4) preexisting state law; (5) the structure of the state constitution; and (6) matters of particular state interest or local concern. Gunwall, 106 Wn.2d at 61-62. We *476most recently applied these factors in interpreting article I, section 11 in Malyon v. Pierce County, 131 Wn.2d 779, 935 P.2d 1272 (1997). They have also been examined and applied in the dissenting opinion in Witters v. Commission for the Blind, 112 Wn.2d 363, 373, 771 P.2d 1119 (1989) (Utter, J., dissenting).
Gunwall Factors 1 and 2

Textual Language of the State Constitutional Provision


Significant Differences in Parallel Provisions of State Constitution

Combining and analyzing Gunwall factors 1 and 2, the Malyon court first examined the language of the state constitutional provision and the significant differences between its text and that of its federal counterpart. Article I, section 11 of the Washington State Constitution provides in relevant part:
Absolute freedom of conscience in all matters of religious sentiment, belief and worship, shall be guaranteed to every individual, and no one shall be molested or disturbed in person or property on account of religion; but the liberty of conscience hereby secured shall not be so construed as to excuse acts of licentiousness or justify practices inconsistent with the peace and safety of the state. No public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment....
Const, art. I, § 11. The relevant portion of the First Amendment to the United States Constitution states: “Congress shall make no law respecting an establishment of religion . . . .”
We recognized in Malyon that “[t]he state provision explicitly prohibits appropriation or application of public money or property for four explicit purposes, religious worship, religious exercise, religious instruction, and support of any religious establishment.” Malyon, 131 Wn.2d at *477793. We concluded a “[p]roper analysis of article I, section 11 must distinguish similar provisions solely applicable to public schools, and concerns unique to public schools, when schools are not at issue.” Malyon, 131 Wn.2d at 794.
Since we are not dealing in this case with public schools under article EX, we must look further to the principles contemplated in article I, section 11. While significant textual differences are apparent, and the language of article I, section 11 considerably more specific, a commonality of principles exists in both the state and federal provisions. This common principle ensures a separation between government (and public funds) and religion and religious worship, exercise, or instruction. Both state and federal provisions ensure this separation by focusing on the statute or law enacted.
The specific language of article I, section 11, that “ [n] o public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment” was analyzed in Malyon.
The verb “appropriated” means “[t]o prescribe a particular use for particular moneys; to designate or destine a fund or property for a distinct use .. ..” Black’s Law Dictionary 101 (6th ed. 1990). Similarly, “applied” generally means “to use or employ for a particular purpose; to appropriate and devote to a particular use, object, demand, or subject matter.” Id. at 99. In this text the terms require one to determine whether our government has purposefully transferred, or made available, money or property for the defined objective. Ultimate utilization of the money or property is a necessary but insufficient part of the constitutional test; a religious purpose is the key.
Malyon, 131 Wn.2d at 799. We stated, “the appropriation of money, or application of property, to effectuate any objective other than religious worship, exercise, instruction, or religious establishment is not within the prohibition.” Malyon, 131 Wn.2d at 799-800. We concluded the proper focus under article I, section 11 is whether the program at issue has a religious purpose.
*478The program at issue in this case does not have a religious purpose. The EOG program was created by the Legislature “as a demonstration project to serve placebound financially needy students by assisting them to obtain a baccalaureate degree at public and private institutions of higher education which have the capacity to accommodate such students within existing educational programs and facilities.” RCW 28B.101.010.
Grants may be used by eligible participants to attend any public or private college or university in the state of Washington that is accredited by an accrediting association recognized by rule of the higher education coordinating board and that has an existing unused capacity. Grants shall not be used to attend any branch campus or educational program established under chapter 28B.45 RCW. The participant shall not be eligible for a grant if it will be used for any programs that include religious worship, exercise, or instruction or to pursue a degree in theology. Each participating student may receive up to two thousand five hundred dollars per academic year, not to exceed the student’s demonstrated financial need for the course of study. Resident students as defined in RCW 28B.15.012(2)(f) are not eligible for grants under this chapter.
RCW 28B.101.040. The definitions and eligibility criteria are set out in RCW 28B.101.020:
(1) For the purposes of this chapter, “placebound” means unable to relocate to complete a college program because of family or employment commitments, health concerns, monetary inability, or other similar factors.
(2) To be eligible for an educational opportunity grant, applicants must be placebound residents of the state of Washington who are needy students as defined in RCW 28B.10.802(3) and who have completed the associate of arts degree or its equivalent. A placebound resident is one who may be influenced by the receipt of an enhanced student financial aid award to attend an institution that has existing unused capacity rather than attend a branch campus established pursuant to chapter 28B.45 RCW. An eligible placebound applicant is further defined as a person whose residence is located in an area served by a branch campus who, because of *479family or employment commitments, health concerns, monetary need, or other similar factors, would be unable to complete an upper-division course of study but for receipt of an educational opportunity grant.
The focus of the EOG program is to aid placebound financially needy students. University programs including religious worship, exercise, or instruction or efforts by any placebound financially needy student to pursue a degree in theology are explicitly excluded from the EOG program. No religious purpose can be found anywhere within the statutory scheme.
Gunwall Factor 3

State Constitutional and Common Law History

In Malyon, we next applied the third factor of Gunwall to analyze the state constitutional and common law history of article I, section 11.
The driving concern of the state constitutional convention was religious influence in, and control over, public education. The Enabling Act carried a strict requirement that the new state constitution include a stern separation of church and public education clause. As noted, the resulting state constitution contains three separate prohibitions of religious involvement in public education. By contrast the First Amendment, drafted with fresh memories of the Church of England, resulted from the distinctly different concern to prevent the establishment of a national religion and to keep the national government from interfering with the religious establishments of the several sovereign states. This difference also suggests the state constitutional clause was not intended to be identical to its federal counterpart.
Malyon, 131 Wn.2d at 794-95 (footnotes omitted). While not identical, certain features are common to both.
In Witters, Justice Utter thoroughly discussed the state constitution and common law history of article I, section 11 in his dissenting opinion. Justice Utter analyzed the common and ordinary meaning of the term “religious instruc*480tion” to the drafters and ratifiers of the state constitution, in particular drawing upon the Enabling Act and The Journal of the State Constitutional Convention, 1889 (Beverly Paulik Rosenow ed., 1962). Justice Utter concluded,
This evidence is considerable and leads to only one conclusion: the historic purpose of the “religious instruction” clause of Const, art. 1, § 11 was to prevent public aid to parochial schools and to prohibit religious instruction in public primary and secondary schools.
Witters, 112 Wn.2d at 389 (Utter, J., dissenting). Although drawn from Justice Utter’s dissent, a thorough review of the analysis does not reveal any faults.
Gunwall Factors 4 and 6

Preexisting State Law and Matters of Particular State Interest or Local Concern

In analyzing the fourth Gunwall factor in Malyon, we determined it was a nondispositive factor and provided no guidance, reasoning this factor usually pertains to state law preexisting ratification. Malyon, 131 Wn.2d at 797. Considering the constitutional and common law history included in Justice Utter’s dissent discussed above, in this case the factor is equally unhelpful. Similarly, matters of state interest or local concern do not shed significant light on our inquiry, as the separation of church and state is of both federal and state concern. Malyon, 131 Wn.2d at 797.
Gunwall Factor 5

Structural Differences Between State and Federal Governments

The “fifth [Gunwall] factor, the differences in structure between state and federal governments, ‘always favors an independent state interpretation.’ ” Malyon, 131 Wn.2d at 797 (quoting Richmond v. Thompson, 130 Wn.2d 368, 382, 922 P.2d 1343 (1996)). We noted, “[t]his factor is most *481valuable when the differences . . . are relevant and can be articulated. Certainly factors of federalism are indicative of different considerations served by the First Amendment than by article I, section 11.” Malyon, 131 Wn.2d at 797.
We have stated many times the “United States Constitution is a grant of limited power authorizing the federal government to exercise only those constitutionally enumerated powers expressly delegated to it by the states, whereas our state constitution imposes limitations on the otherwise plenary power of the state to do anything not expressly forbidden by the state constitution or federal law.” Gunwall, 106 Wn.2d at 66. The Missouri Supreme Court expressed the effect of this structural difference best, noting that state courts should recognize and enforce legislative enactments “as embodying the will of the people unless they are plainly and palpably a violation of the fundamental law of the [state] constitution.” Ams. United v. Rogers, 538 S.W.2d 711, 716 (Mo. 1976).
However, this difference does not mean the First Amendment principles recognized by the United States Supreme Court cannot guide our interpretation of similar state provisions. Rather, federally recognized First Amendment protections provide a “floor” below which the states may not go. That is, state provisions cannot be interpreted to provide lesser protections than the federal constitution.
We know already the EOG program does not violate principles of separation between church and state under the First Amendment. This conclusion is evident from the United States Supreme Court’s holding in Witters v. Washington Department of Services for the Blind, 474 U.S. 481, 106 S. Ct. 748, 88 L. Ed. 2d 846 (1986). In her concurrence to that opinion, Justice O’Connor clarified the appropriate federal analysis of such programs:
Mueller v. Allen, 463 U.S. 388[, 103 S. Ct. 3062, 77 L. Ed. 2d 721] (1983), makes clear that “state programs that are wholly neutral in offering educational assistance to a class defined without reference to religion do not violate the second part of the Lemon v. Kurtzman [,403 U.S. 602, 91 S. Ct. 2105, 29 L. Ed. *4822d 745 (1971)] test, because any aid to religion results from the private decisions of beneficiaries.” Ante, at 754 (Powell, J., concurring) (footnote omitted). The aid to religion at issue here is the result of petitioner’s private choice. No reasonable observer is likely to draw from the facts before us an inference that the State itself is endorsing a religious practice or belief.
Witters, 474 U.S. at 493 (O’Connor, J., concurring in part and concurring in the judgment).
While the structural differences in federal and state constitutions mean the federal analysis is not binding upon our state constitutional analysis, it can still guide us because both recognize similar constitutional principles. The structural differences in state and federal constitutions may require a different analytical approach. That does not mean, however, that our result will always be inconsistent with the United States Supreme Court.
The state constitutional decisions of other state courts may also be helpful under the fifth Gunwall factor. These cases provide useful guidance when interpreting our state constitutional provisions because other states often face the same constitutional concerns. These cases may also clarify our analysis because they occur in a state constitutional setting.
In Americans United v. Rogers,6 the Missouri Supreme Court was faced with a constitutional challenge to a financial assistance program providing tuition grants to college students at certain approved public and private colleges. The trial court had declared the program unconstitutional under both the First Amendment to the United States Constitution and the establishment clauses of the Missouri Constitution.
In its review, the Missouri Supreme Court noted that provisions of the state constitution had previously been construed as “more ‘restrictive’ than the First Amendment... in prohibiting expenditures of public funds in a manner tending to erode an absolute separation of *483church and state.” Ams. United, 538 S.W.2d at 720. The court located this heightened restriction in two provisions of the Missouri state constitution. The first, article I, section 7 of the Missouri Constitution, states:
That no money shall ever be taken from the public treasury, directly or indirectly, in aid of any church, sect or denomination of religion, or in aid of any priest, preacher, minister or teacher thereof, as such; and that no preference shall be given to nor any discrimination made against any church, sect or creed of religion, or any form of religious faith or worship.
The second, article IX, section 8 of the Missouri Constitution, provides:
Neither the general assembly, nor any county, city, town, township, school district or other municipal corporation, shall ever make an appropriation or pay from any public fund whatever, anything in aid of any religious creed, church or sectarian purpose, or to help to support or sustain any private or public school, academy, seminary, college, university, or other institution of learning controlled by any religious creed, church or sectarian denomination whatever ....
Proponents of the state program for tuition assistance argued the language of the program was clear and explicit in providing that the program was designed and implemented for the benefit of the students, not of the institutions, and that the awards were made to the students, not the institutions. Ams. United, 538 S.W.2d at 720 (quoting oral argument transcript). The Missouri Supreme Court agreed, holding, “those schools statutorily qualified would not be subjected to that ‘control’ prohibited by Article IX, § 8 of the Missouri Constitution. Furthermore, the qualifications include approval by accrediting groups which condition approval on academic freedom.” Ams. United, 538 S.W.2d at 721. Although the Missouri Constitution was more restrictive than the First Amendment, the court nevertheless held the program had a primary effect other than the advancement of religion and, therefore, did not violate federal or state constitutional requirements of separation of church and state. Ams. United, 538 S.W.2d at 721.
*484The EOG program at issue in this case contains the same important limiting factors. Any grants awarded are based upon individual student eligibility. The students must meet the qualifying criteria before receiving grant moneys. The prohibitions of Washington State Constitution article I, section 11 that “[n]o public money or property shall be appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment” are not violated by the EOG program, which confers a public benefit to eligible students to pursue a college education.
The Nebraska Supreme Court reviewed a similar challenge to a scholarship award program in Lenstrom v. Thone, 209 Neb. 783, 311 N.W.2d 884 (1981). In that case, the trial court had declared a program, similar to the EOG program at issue here, violated the state constitution. The Nebraska program provided financial assistance to eligible college students and allowed grant moneys to be applied to educational services at private colleges. The Nebraska Supreme Court held the program did not violate the Nebraska Constitution, article VII, section 11, providing, “[n]otwithstanding any other provision in the Constitution, appropriation of public funds shall not be made to any school or institution of learning not owned or exclusively controlled by the state or a political subdivision thereof.” (Emphasis added.) The critical factor, the Nebraska Supreme Court held, was that the purpose of the program, and therefore the purpose of the appropriation of public funds, was to benefit eligible students to attend the colleges of their choice. Lenstrom, 209 Neb. at 791.
Similar to Nebraska’s constitution, our state constitution contains no specific prohibition against a program designed to benefit eligible students in pursuing college educations. Article I, section 11 of the Washington Constitution prohibits public money or property appropriated for or applied to any religious worship, exercise or instruction, or the support of any religious establishment. This prohibition is not violated by the EOG program, which confers a public *485benefit to eligible students to pursue a college education. Where an appropriation has not been made for a religious purpose, it does not conflict with the Washington constitutional prohibition.
Lastly, the Minnesota Court of Appeals upheld a challenge to a post secondary enrollment options program providing tuition aid to eligible students enrolled in participating private colleges in Federation of Teachers v. Mammenga, 500 N.W.2d 136 (Minn. Ct. App. 1993). Under the program, a college or university could be reimbursed only for nonsectarian courses attended by eligible students. The trial court found the program constitutional. The Minnesota Court of Appeals agreed and held the program did not violate the establishment clauses to the Minnesota Constitution. Fed’n of Teachers, 500 N.W.2d at 138-39.
The establishment clauses of the Minnesota Constitution, article I, section 16 and article XIII, section 2, contain provisions prohibiting both benefits and support to schools teaching distinctive religious doctrines. Article XIII, section 2 specifically states:
In no case shall any public money or property be appropriated or used for the support of schools wherein the distinctive doctrines, creeds or tenets of any particular Christian or other religious sect are promulgated or taught.
The Minnesota Court of Appeals determined state benefits under the program were limited to nonsectarian purposes because the program was designed to benefit students, not private colleges; eligible students could attend either public or private universities and colleges; and the state could reimburse these institutions only for nonsectarian classes. Fed’n of Teachers, 500 N.W.2d at 139.
Our state EOG program has restrictions similar to Minnesota’s, as thoroughly discussed by Justice Madsen in the majority opinion. These restrictions include: (1) students must adhere to the EOG program’s religious exclusion; (2) students must sign an agreement containing a statement of understanding that the college may not require the student *486to be enrolled in any program including religious worship, exercise, or instruction; (3) colleges must agree to the same prohibition against requiring religious worship, exercise, or instruction; and (4) aid is distributed to the student not to the college. The restrictions the EOG program places on aid to students prevent the aid from being applied to any religious worship, exercise or instruction, or the support of any religious establishment.
Other states, when interpreting their “more restrictive” state constitutions, have looked to the principles underlying their state constitutional provisions.7 The distinctions these states have drawn are similar to those we have recognized in Malyon and our other decisions. That is, where the legislature establishes a program providing benefits to eligible students for a college education, the state constitution is not violated when the student chooses to receive his or her education at a private college or university, particularly when specific conditions and restrictions have been imposed on the program and the student’s course of study to prevent sectarian influence.
Under the analysis applied in other states’ decisions, the EOG program would not violate the more specific separation of the church and state provisions in those state’s constitutions. Nor does the EOG program violate article I, section 11 of the Washington Constitution. Our state constitution contains no express prohibition against the Legislature’s establishment of a program designed to assist eligible students pursuing college educations by providing tuition reimbursement. In fact, given the importance of this education, such programs should be applauded and not condemned.
Justice Madsen correctly analyzes the principles our cases have recognized and rightly concludes no state constitutional violation exists. That an independent state constitutional analysis is consistent with the result we would *487have reached under the First Amendment is not remarkable or unexpected. Parallel provisions often result in consistent results because the principle that church and state must remain separate is deeply ingrained in our constitutional jurisprudence. This principle animates both the First Amendment to the United States Constitution and article I, section 11 of the Washington Constitution. The restrictions guarding against an establishment of state sponsored religion have been created to protect religion’s free exercise, not to prevent it.
Sanders, J., concurs with Johnson, J.

 82 Wn.2d 199, 509 P.2d 973 (1973).


 84 Wn.2d 813, 529 P.2d 1051 (1974).


 106 Wn.2d 54, 720 P.2d 808 (1986).


 538 S.W.2d 711 (Mo. 1976).


 Contra Hartness v. Patterson, 255 S.C. 503, 179 S.E.2d 907 (1971); Synod of Dakota v. State, 2 S.D. 366, 50 N.W. 632 (1891); Miller v. Ayres, 213 Va. 251, 191 S.E.2d 261 (1972); Almond v. Day, 197 Va. 419, 89 S.E.2d 851 (1955).